Case 18-06433        Doc 41     Filed 01/16/19     Entered 01/16/19 15:13:09          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-06433
         Robert A Meisenheimer, Jr.
         Mary E Meisenheimer
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/06/2018.

         2) The plan was confirmed on 07/13/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/24/2018.

         5) The case was dismissed on 11/16/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $46,700.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-06433       Doc 41     Filed 01/16/19    Entered 01/16/19 15:13:09                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor             $4,061.53
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $4,061.53


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $2,305.07
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $231.55
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,536.62

 Attorney fees paid and disclosed by debtor:                $40.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                Secured             0.00          0.00             0.00           0.00       0.00
 ALLY FINANCIAL                Secured        1,280.00         791.96           791.96        791.96        6.47
 BECKET & LEE LLP              Unsecured         649.00        649.40           649.40           0.00       0.00
 CARMAX AUTO FINANCE           Secured           915.00        719.29           719.29        719.29        7.19
 CARMAX AUTO FINANCE           Secured             0.00          0.00             0.00           0.00       0.00
 DITECH FINANCIAL LLC          Secured       10,000.00     10,713.29        10,713.29            0.00       0.00
 DITECH FINANCIAL LLC          Secured             0.00          0.00             0.00           0.00       0.00
 EDFINANCIAL SERVICES          Unsecured           0.00           NA               NA            0.00       0.00
 HEIGHTS FINANCE               Unsecured      2,481.00       2,280.33         2,280.33           0.00       0.00
 LVNV FUNDING                  Unsecured      2,202.00       2,286.80         2,286.80           0.00       0.00
 LVNV FUNDING                  Unsecured      2,576.00       2,667.86         2,667.86           0.00       0.00
 MERRICK BANK                  Unsecured         743.00        582.62           582.62           0.00       0.00
 MERRICK BANK                  Unsecured      1,757.00       1,509.97         1,509.97           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         364.00        405.10           405.10           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         410.00        415.95           415.95           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,416.00       1,424.37         1,424.37           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      2,232.00       2,245.63         2,245.63           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      2,348.00       2,363.27         2,363.27           0.00       0.00
 PERSONAL FINANCE COMPANY      Unsecured      1,310.00       1,245.98         1,245.98           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,004.00       1,004.19         1,004.19           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         281.00        316.71           316.71           0.00       0.00
 QUANTUM3 GROUP                Unsecured      1,130.00       1,077.22         1,077.22           0.00       0.00
 QUANTUM3 GROUP                Unsecured      1,544.00       1,614.70         1,614.70           0.00       0.00
 QUANTUM3 GROUP                Unsecured         419.00        419.41           419.41           0.00       0.00
 RUSH UNIVERSITY MEDICAL CENTE Unsecured      1,307.00            NA               NA            0.00       0.00
 CCS/FIRST NATIONAL BANK       Unsecured         417.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-06433      Doc 41     Filed 01/16/19    Entered 01/16/19 15:13:09                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal       Int.
 Name                            Class    Scheduled      Asserted      Allowed         Paid          Paid
 WEBBANK/FINGERHUT            Unsecured      1,377.00            NA           NA             0.00        0.00
 TD BANK USA NA               Unsecured         630.00        680.37       680.37            0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00          0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00               $0.00                  $0.00
       Mortgage Arrearage                            $10,713.29               $0.00                  $0.00
       Debt Secured by Vehicle                        $1,511.25           $1,511.25                 $13.66
       All Other Secured                                  $0.00               $0.00                  $0.00
 TOTAL SECURED:                                      $12,224.54           $1,511.25                 $13.66

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $23,189.88                  $0.00               $0.00


 Disbursements:

        Expenses of Administration                          $2,536.62
        Disbursements to Creditors                          $1,524.91

 TOTAL DISBURSEMENTS :                                                                       $4,061.53




UST Form 101-13-FR-S (9/1/2009)
Case 18-06433        Doc 41      Filed 01/16/19     Entered 01/16/19 15:13:09            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
